Exhibit 10.1
 
SALES AND PURCHASE AGREEMENT ON OFFICE UNITS AT 17 JINYUN ROAD, BEIBEI,
CHONGQING


Party A refers to Jia Sheng Hechuan Development Co., Ltd. of Chongqing Hechuan
No 2. Ruishan Silu, Chongqing and Party B refers to Trio-Tech Chongqing Co.,
Ltd., “Buyer.”


Whereas


Party A and Party B entered into a series of 6 Sale and Purchase Agreements
concerning 3 units of non-residential property units and 3 units of residential
property of the project Jiashengjingyunhuafu. Clause 1 to 4 of the Chinese
agreement is summarized in the following table.


Units
 Agreement No.   Type  Block Unit No.
 Area (Sqm)
Px/Sqm
Total Px (RMB)
              1 CQ-367385 Commercial 301-01  320.29  4134  1,324,078.86 2
CQ-367213 Commercial 302-01  257.04  7254  1,864,568.16 3 CQ-367491 Commercial
401-01 312.65  4134  1,292,495.10 4 CQ-367450 Commercial 402-01 270.08  7254 
1,959,160.32 5 CQ-367699  Residential 403-02  115.82  2600  301,132.00 6
CQ-367715  Residential 1403-03  115.82  2600  301,132.00

 
Clause 1.


Name of Property: JiashengJingyunhuafu
Usage: For Rental


Clause 2.


The units’ ownership certificate number is: 422


Clause 3.


The building has in total 13 stories of commercial and residential space.


Clause 4.


The total purchase price for the 6 units purchased is RMB 7,042,566.44.


Clause 5.


The investment will be paid via HuaXia Bank Shares Co., Ltd. Payment Mode:


i) 10% upon signing of Agreement
ii) 50% upon registration of Agreement
iii) 40% upon handing over the property


--------------------------------------------------------------------------------


 
Clause 6.


In the event that the property size or structure differs from the agreement, the
agreement will follow the contract; in the event that the difference is less
than 3%, Party A will be able to compensate the difference. If the difference is
more than 3%, Party B reserves the right to terminate the agreement.


In the event that Party B returns the units, Party A shall within 30 days of the
notice of termination compensate Party B the unit price paid and the interest
according to the bank rate.


In the event that Party B does not wish to return the units, Party A will
compensate the difference of up to 3% to Party A.


Clause 7.


Party A shall handover the premises to Party B before December 31, 2008.  In the
event that Party A is unable to handover before the deadline, Party A should
notify Party B.


Clause 8.


Party A shall inform Party B to prepare to takeover the premises seven days
before the actual handover. Both parties shall go through a check first and both
parties shall sign the handover documents. Party A will provide Party B
documents regarding the property guarantee and the use of the property.


Clause 9.


N/A


Clause 10.


N/A


Clause 11.


Party A guarantees that the property sold is free from any encumbrances and
disputes.


Clause 12.


Party A will inform Party B should there be any changes in the design and layout
within 10 days after getting the approval from the approving government bodies,
failing which Party B will have the right to return the property to Party A.
Party B should respond within 15 days whether they still wish to keep the
property or return the property to Party A. If Party B wants to return the
property, Party A requires Party B to send in a request within 30 days to refund
the money to Party A together with the interest at the prevailing bank rate.


Should Party B decide to keep the property, Party B should sign another
agreement with Party A in acceptance of the property.

--------------------------------------------------------------------------------




Clause 13.


Within 30 days of signing the agreement, both parties will apply to the relevant
registration authorities for the transfer of the property rights.


Clause 14.


N/A


Clause 15.


Party A is to adhere to the regulations to build the property and is not to
change anything of its own accord.


Clause 16.


N/A


Clause 17.


Party A shall ensure that the supply of electricity, water and gas is activated
before December 31, 2008.


Clause 18.


Party B should abide by the rules of the agreement (property maintenance). In
the event of damages under unforeseen circumstances, Party A will not be
responsible for the damages, but will assist to reinstate or repair, and all
such costs will be borne by Party B.


Clause 19.


Usage of the building and the units are subjected to the regulations of the
country and the city.


Clause 20.


With regards to the outside walls and signboards, Party B is not allowed to
alter the units’ main structure and authorized usage for the units. Party B is
authorized to use the common shared areas and facilities around the units but
has no rights to make any changes to the common shared areas. As currently there
is no management committee, Party B is to entrust the management of the units to
existing property management services offered by the present management.


Clause 21.


Party B should have read the maintenance agreement and the regulations governing
this property before signing the agreement.


Clause 22.


Fees and expenses, including taxes, related to this Sales & Purchase Agreement
shall be borne by both Party A and Party B.

--------------------------------------------------------------------------------




Clause 23.


N/A


Clause 24.


In the case of disputes, both parties will first go into mutual discussion, and
in the event of disagreement, the disputes will be settled in the Chinese court
of law.


Clause 25.


Whatever matters arising from the contract after the agreement has been signed
can be resolved via ordinary resolutions.


Clause 26.


The supplementary agreements shall have the same effect as this main agreement.


Clause 27.


N/A


Clause 28.


This agreement is effective within the date herein and both parties are to sign
the agreement.


Party
A                                                                                                Party
B


Zhang Xiao
Dong                                                                                 Victor
Ting
Legal
Representative                                                                           Legal
Representative
Date: October 23,
2008                                                                      Date:
October 23, 2008